Citation Nr: 0723993	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-23 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for death benefits 
administered by the Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION


The appellant claims that her deceased husband, who died in 
July 1986, had military service in the United States Armed 
Forces.  The appellant seeks VA benefits as the decedent's 
surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  


FINDING OF FACT

The appellant's husband did not have the requisite service to 
qualify the appellant for VA death benefits.  


CONCLUSION OF LAW

The service requirements for eligibility for VA death 
benefits are not met.  38 U.S.C.A. §§ 101(2), 101(24), 107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, VCAA notice was sent to the appellant prior to 
the initial RO decision in June 2003.  The notice letter of 
February 2003 advised her of what was required to prevail on 
her underlying claim for death benefits; what specifically VA 
had done and would do to assist in the underlying claim; and 
what information and evidence the appellant was expected to 
furnish.  In failing to furnish notice concerning proof of 
veteran status, the notice was not tailored to the 
dispositive issue presented in this case, namely, that of 
whether the appellant's deceased husband had valid service 
for the appellant to qualify for VA death benefits.  The 
notice deficiencies, however, are not prejudicial to the 
appellant. 

In its communication in June 2003 denying the claim, the RO 
did specifically advise the appellant of the evidence 
necessary to establish valid service, which is verification 
of military service by a U.S. service department.  This 
advisement was reiterated in the statement of the case in 
December 2003.  These communications also informed the 
appellant as to what specifically VA had done to assist in 
establishing valid service, namely, seeking service 
verification from the service department through the National 
Personnel Records Center in St. Louis, Missouri.  

The Board finds that the RO did not comply with the remaining 
VCAA requirements of furnishing notice of what information 
and evidence the appellant was expected to furnish in 
establishing valid service for her deceased husband and of 
providing any evidence in her possession pertaining to the 
claim.  For example, the RO did not provide the appellant 
notice of the opportunity to submit official U.S. 
documentation of service as evidence to establish veteran 
status of her deceased husband as such evidence is 
permissible.  Soria v. Brown, 118 F.3d 747, 748 (Fed. Cir. 
1997).  And the RO did not inform the appellant that the U.S. 
service department certification of Philippine service may be 
binding on her claim.  And the RO did not notify the 
appellant as to what documents, if any, she could submit that 
would constitute acceptable evidence of qualifying military 
service.  Despite these defects in notification, the Board 
determines that the appellant has not been prejudiced in the 
essential fairness of the adjudication for the following 
reasons.  

The appellant has been informed that the threshold 
requirement for eligibility to receive VA death benefits is 
valid military service, and that the response from the 
National Personnel Records Center indicating that the 
appellant's deceased spouse had no recognized military 
service was binding on VA.  In light of that fact, the 
appellant is not currently eligible for VA death benefits as 
a matter of law, and thus she is not prejudiced by the 
aforementioned notification errors.  Palor v. Nicholson, No. 
04-0555, __ Vet. App. __, WL 1879772 (Vet. App. June 29, 
2007); Sanders v. Nicholson, 487 F.3d 881 (2007) (holding 
that the purpose of section 5103(a) notice is not frustrated, 
and thus, the claimant is not prejudiced, when the benefit 
sought cannot be awarded as a matter of law; Valiao V. 
Principi, 17 Veteran. Appellant. 229 (2003) (determining that 
VCAA notice error was nonprejudicial where appellant was not 
entitled to benefit as a matter of law).  

It is also noted that the appellant has not asserted that she 
has any evidence of documentation from a U.S. service 
department to meet the requirements for qualifying service 
under 38 C.F.R. § 3.203, which generally addresses service 
records as evidence of service.  As held in Soria, an 
applicant may prove service with either documentation issued 
by a U.S. service department or verification of the claimed 
service by such a department.  In short, as the U.S. service 
department's certification of no valid service in this case 
is binding on VA, a remand for further development would be 
unnecessary because it would not change the outcome of this 
decision.   
 
With the exception of the notice deficiencies discussed 
above, as for content of the VCAA notice, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the effective date of the 
disability and the degree of disability assignable). 

To the extent that the effective date of the disability and 
degree of disability assignable was not provided, as the 
claim is denied, no disability rating will be assigned, so 
there can be no possibility of any prejudice to the appellant 
with respect to any defect in the VCAA notice.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).   



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the RO has sought 
certification of service of the appellant's deceased husband 
from the National Personnel Records Center in St. Louis, 
Missouri.  The appellant has furnished copies of the death 
certificate, as well as a copy of a certification from the 
Philippine Veterans Affairs Office relevant to the status of 
the appellant's deceased husband's as a veteran of World War 
II/Philippine Revolution.  She has not identified any 
additionally available evidence for the RO to obtain on her 
behalf in consideration of her appeal.  See Canlas v. 
Nicholson, __ Vet. App. __, No. 04-1769, WL 1742871 (June 15, 
2007) (in regard to certifying Philippine service, the duty 
to assist requires VA to "obtain records relevant to the 
adjudication for a claim" where the qualifying service is in 
doubt and "the claimant adequately identifies such records 
to the Secretary).

The Board notes that VA did not conduct medical inquiry in 
the form of obtaining a VA opinion in an effort to 
substantiate the claim, but further development in this 
respect is not required under 38 C.F.R. § 3.159(c)(4).  A 
medical examination or opinion would not be dispositive of 
the issue presented in this case pertaining to recognition of 
the appellant's deceased husband as a veteran.    

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  The Board now proceeds to review the merits of the 
claim.  




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks VA death benefits based on the military 
service of her deceased husband.  She did not specify which 
benefits she seeks, such as pension, compensation, dependency 
and indemnity compensation, or burial benefits.  To establish 
basic eligibility for VA death benefits, the claimant must be 
the surviving spouse of a veteran who had active military, 
naval, or air service.  38 U.S.C.A. §§ 101(2), (24); 38 
C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" 
consist of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
VA nonservice-connected death pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA 
nonservice-connected death pension benefits.  38 C.F.R. 
§ 3.40(b)-(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  38 U.S.C.A. 
§ 501(a)(1).  

Under that authority, the Secretary has promulgated 38 C.F.R. 
§ 3.203(a) and (c) to govern the conditions under which the 
VA may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  The pertinent regulation 
requires that service in the Philippine Commonwealth Army in 
order to establish status as a veteran be proven with either 
official documentation issued by a United States service 
department or verification of the claimed service by such a 
department.  38 C.F.R. § 3.203(a) (requiring service 
department documentation of service where available), and 38 
C.F.R. § 3.203(c) (requiring service department verification 
of service where documentation is not available).



For VA benefits where the requisite status as a veteran is at 
issue, the relevant question is whether qualifying service is 
shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, the service department's decision 
on such matters is conclusive and binding on the VA.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In short, under 38 
C.F.R. § 3.203, a claimant is not eligible for VA benefits 
based on Philippine service unless a United States service 
department documents or certifies their service.  Soria, 118 
F. 3d at 749.  

In this case, the military service of the appellant's 
deceased husband for purposes of VA death benefits has not 
been verified.  The appellant alleges that a certificate of 
military service, dated in September 1990, which was issued 
by the Philippine Veterans Affairs Office, is sufficient 
documentation of her deceased husband's active service in the 
Armed Forces of the United States.  

Despite the appellant's contentions to the contrary, in May 
2003, the National Personnel Records Center in St. Louis, 
Missouri, in responding to a request of the RO for service 
verification, stated that the appellant's deceased husband 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the Unites States Armed Forces.  The claims file contains no 
documentation issued by a United States service department 
that would show otherwise.  As for the military certification 
provided by the appellant, as the document is not a document 
issued by the United States Armed Forces, it is not binding 
on VA and does not create a reasonable basis for disputing 
the finding of the U.S. military service department.  







Without evidence of qualifying service to establish the 
appellant's deceased husband's status as a veteran, the 
appellant is not eligible for VA death benefits.  




ORDER

As the appellant is not eligible for VA death benefits, the 
appeal is denied.     



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


